Citation Nr: 1234125	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder for purposes of accrued benefits.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to November 1946.  He died in December 2002, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Prior to his death, the Veteran filed a request in July 2001 to reopen the claims for service connection for a bilateral eye disorder and for an acquired psychiatric disorder.  The RO denied these claims in a September 2002 rating decision.  He filed a notice of disagreement with regard to both claims in November 2002.  When he died in December 2002, his appeal was still pending.  Therefore, the appellant's claims are addressed for the purpose of accrued benefits.

In September 2007, January 2009, and September 2011, the Board remanded this case for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, for purposes of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 1996 rating decision that denied service connection for a bilateral eye disorder was not appealed and is final.

2.  The evidence received since the January 1996 rating decision is not new and material; it does not bear directly and substantially upon the specific matter under consideration, it is cumulative and redundant, and it is not so significant that it must be considered in order to decide fairly the merits of the claim for service connection for a bilateral eye disorder.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims submitted prior to August 29, 2001, as is the case here because prior to his death, the Veteran filed his claim to reopen in July 2001, "new and material evidence" is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

This definition has since been modified, but the modification applies only to claims filed on or after August 29, 2001; and as noted above, the instant claim to reopen was filed prior to that date.  See 66 Fed. Reg. 45620 (2001).  It is pertinent to note that the 2001 amendment to 38 C.F.R. § 3.156(a) made the "new and material evidence" standard more stringent.  See Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005).  Thus, the more favorable standard is that which predated the change effectuated in 2001.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection for a bilateral eye disorder was previously denied by a rating decision in January 1996 because there was no evidence to show that the Veteran had a bilateral eye disorder in service.  Service treatment records, a December 1976 VA examination report, and his contentions that he had eye surgery in service while on the beach were all considered.

Specifically, service treatment records contain no documentation of any eye surgery in service.  At the August 1941 service entrance examination, his vision was 20/20 bilaterally without correction.  In September 1946, it appears that he was prescribed bilateral correction, with a note that he was significant "for constant wear symptoms mostly due to faulty reading habit."  At the September 1946 service separation examination, his vision was 20/20 bilaterally without correction.

More than 30 years after the Veteran's service discharge, the December 1976 VA examination report noted that the Veteran's vision was "fair," measuring 20/40 in the right eye (corrected to 20/25) and 20/30 in the left eye (corrected to 20/25).  The claim was denied and he did not perfect an appeal of this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In July 2001, the Veteran filed a request to reopen the claim for service connection for a bilateral eye disorder.  The evidence received since the January 1996 rating decision includes private treatment records dating since October 1987, an October 1998 statement from a private physician, service personnel records, his contentions that he had eye surgery in service while on the beach, his argument that his bilateral eye disorder was the result of anxiety and depression, and the appellant's contentions that her husband had eye surgery in service.

Private treatment records dating since October 1987 document the Veteran's eye care and treatment.  In October 1987, he reported that he had a pterygium removed from his right eye 47 years ago.  (The Board notes that 47 years prior to October 1987 would have been October 1940, which was prior to his entry into active service in August 1941.)  In March 1993, he underwent cataract extraction surgery on his right eye.  In April 1993, he underwent cataract extraction surgery on his left eye.  In an October 1998 statement, his private physician noted the Veteran's report that he had eye surgery under primitive conditions while on active duty.

Next, the Veteran's service personnel records did not document any complaints, findings, or treatment of any bilateral eye disorder or surgery.  Although newly associated with the claims file since the time of the prior rating decision, the service personnel records are not relevant to the claim on appeal for service connection for a bilateral eye disorder, and thus the provisions of 38 C.F.R. § 3.156(c) do not apply.

Further, the Veteran's contentions that he had eye surgery in service while on the beach are redundant, as he set forth the same contentions prior to the January 1996 rating decision.  Moreover, his argument that his bilateral eye disorder was the result of anxiety and depression did not pertain to whether a bilateral eye disorder was incurred in or aggravated by service.  Furthermore, he was not service-connected for any acquired psychiatric disorder, so any theory of entitlement for secondary service connection on that basis is moot.

In addition, the appellant's contentions that her husband had eye surgery in service are cumulative and redundant, as the Veteran set forth the same contentions prior to the January 1996 rating decision.

To be so significant that it must be considered in order to decide fairly the merits of the claim for service connection for a bilateral eye disorder, newly submitted evidence must pertain to whether this condition was incurred in, caused by, or aggravated by his service.  None of the evidence received since the January 1996 rating decision addresses this material issue.  No new and material evidence has been submitted.  Reopening the claim for service connection for a bilateral eye disorder is not warranted and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In September 2007, January 2009, and September 2011, the Board remanded for the appellant to be provided with adequate notice regarding her claim.  The notice letter provided in April 2009 included information concerning why the bilateral eye disorder claim was previously denied, the criteria for establishing service connection, notice of her and VA's respective duties for obtaining evidence, and notice of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

The notice letter provided to the appellant in October 2011 included the proper pre-August 2001 criteria for reopening a previously denied claim, as well as information concerning why the bilateral eye disorder claim was previously denied, the criteria for establishing service connection, notice of her and VA's respective duties for obtaining evidence, and notice of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

As the April 2009 and October 2011 letters provided the appellant with adequate notice regarding her claim, the Board finds that there has been compliance with the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Consequently, the Board finds that adequate notice under 38 C.F.R. § 3.159(b)(1) has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the appellant in April 2009 and October 2011.  Although these notice letters were not sent before the initial RO decision in this matter, the Board finds that the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in August 2012, after the notice was provided.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the RO associated with the claims file all private treatment records pertaining to the bilateral eye disorder claim from the treatment providers identified.  Hence, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither she nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the bilateral eye disorder claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the application to reopen the claim for service connection for a bilateral eye disorder for purposes of accrued benefits is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, for purposes of accrued benefits.

A review of the record reveals that in a September 1976 private treatment record, the Veteran reported having a nervous disorder and that he had been admitted to a hospital in 1964 for his nerves.  This September 1976 private treatment record is the earliest post-service treatment record in the claims file.  On remand, a request is to be sent to the appellant for her to identify all medical care providers who treated the Veteran for an acquired psychiatric disorder since service, to include any psychiatric hospitalization in 1964.

Furthermore, while the Veteran was still alive, he signed and submitted an authorization form in September 2002 for VA to obtain treatment records from the VA Medical Center in Montgomery, Alabama, noting that he was treated for anxiety neurosis and depression at that VA facility from 1971 to 1982.  At present, the only VA treatment records in the claims file are dated in December 1976, and such records do document psychiatric treatment at the Montgomery VAMC.  

On remand, all relevant VA medical records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Ask the appellant to identify all medical care providers who treated the Veteran for an acquired psychiatric disorder since service, to include any psychiatric hospitalization in 1964.  After securing any necessary release(s), obtain those records.

2.  Obtain all available treatment records for the Veteran, to include for the period from 1971 to 1982, from the VA Medical Center in Montgomery, Alabama, and all associated clinics, as well as any other VA facility identified by the appellant or in the record.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


